Citation Nr: 0707797	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disability.  In September 2006, 
the veteran testified before the Board at a hearing that was 
held at the RO.


FINDING OF FACT

The veteran's back disability first manifested many years 
after service and is not related to his service or to any 
aspect thereof.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
presumed to have been destroyed in a fire in 1973.  When a 
veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In a letter dated in June 2004, the RO advised the 
veteran of the loss of his service medical records.  He was 
also informed that a search for records from the Office of 
the Surgeon General (OSG) had also been unsuccessful.  

The veteran contends that he injured his back in a series of 
parachute jumps during active service.  His available service 
records reflect that he completed the Airborne School in 
March 1957, was thereafter qualified as a parachutist, and 
that he received the Parachutist badge.  While it is clear 
that the veteran completed numerous parachute jumps, because 
his service medical records are unavailable, his account of 
spine injury in service is not corroborated.  The Board thus 
finds that chronicity in service is not established in this 
case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current back disability.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
private treatment for his back approximately two years after 
his separation from service.  The physicians from whom he 
received treatment for his back, however, have since passed 
away, and the associated treatment records are no longer 
available.  The first post-service clinical evidence of 
treatment for back problems is dated in December 1984, when 
the veteran sought treatment for back pain after lifting a 
heavy object at home.  The assessment was sacroiliac sprain 
and subluxation at L5.  Subsequent treatment records dated to 
May 1986 show that the veteran was periodically seen for 
follow up of his back pain, which involved intermittent pain 
in his legs.  The veteran was employed as a truck driver 
throughout this period, and reported that driving 
occasionally resulted in low back pain, as did duties 
involving unloading and loading of the truck.  The next 
clinical evidence of treatment for back pain is dated in 
November 1994, when the veteran complained of low back and 
right leg pain after injuring his back loading straw onto a 
truck.  Physical examination at that time resulted in an 
assessment of lumbar disc syndrome with nerve root irritation 
resulting in right neuritis and muscle spasm.  X-ray 
examination revealed degenerative changes of the lumbar 
spine.  Subsequent treatment records dated to February 2004 
show continued periodic treatment for low back pain with 
intermittent radiculopathy into the right lower extremity.  
At no time, however, did any treating physician relate his 
low back pain with radiculopathy to his period of active 
service, including duties as a paratrooper.

The veteran underwent VA examination of his spine in July 
2005.  At that time he reported a history of employment 
involving work in a box factory, hauling rock in a truck, as 
well as other lengthy periods as a professional driver, a 
lengthy period as a farmer, employment as a janitor, and 
current employment picking up and delivering equipment for a 
tractor company.  Since his separation from service, the 
veteran had consistently been employed on a full-time basis.  
The veteran additionally reported that he had not at any time 
had difficulty in independently completing his activities of 
daily living, including dressing himself, feeding himself, 
and bathing himself.  

With regard to his back, the veteran stated that he initially 
injured his back in a series of parachute jumps while in 
service and that he continued to experience intermittent 
flare-up of back pain, occasionally appearing to occur for 
"no apparent reason."  The veteran had recently experienced 
such a flare-up, which he described as debilitating, while 
walking out of his barn.  His back pain occasionally radiated 
into his right leg, although there was no such radiation at 
the time of the examination.  The veteran denied a history of 
trauma to his back since his separation from service.  The 
examiner, however, noted that preceding each one of his 
treatment periods, he was noted to have been lifting heavy 
objects.  After physically examining the veteran, the 
examiner determined that the most appropriate diagnosis for 
the veteran was degenerative disc disease of the lumbar 
spine.

With regard to whether the veteran's current back disability 
was related to his period of active service, and specifically 
to his history of parachute jumps in service, the examiner 
determined that although the veteran did have a history of 
parachute jumps, he had continued to lead a very physically 
active life after his separation from service, including 
factory work, farming, and truck driving, in addition to 
lifting heavy objects.  The veteran currently remained able 
to work full-time and to complete household chores.  
Accordingly, the examiner determined that the veteran's 
current degenerative disc disease was not the result of a 
service-related injury, but rather was more likely related to 
the degeneration of his spine over a period of time.

While the veteran alleges that he received treatment for his 
spine shortly after his discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to December 1984, approximately 26 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, as there is no evidence of arthritis of the 
spine within one year of his separation from service, the 
veteran is not entitled to service connection for his back 
disability on a presumptive basis. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, the July 2005 VA examiner conducted an in-depth 
review of the veteran's claims file and provided an adequate 
rationale for his opinion finding that there was no medical 
nexus between the veteran's back disability and his period of 
active service.  As there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's back disability in this case, service connection 
for a back disability is not warranted.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his current spine problems to service; however, as 
a layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of spine conditions since 
service.  38 C.F.R. § 3.303(b) (2006); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded a VA examination, 
during which a thorough review of his file was conducted, and 
an opinion supported by adequate rationale was rendered.  

The weight of the medical evidence demonstrates that the 
veteran's spine problems began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a back disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In June 2004, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a July 2005 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran an examination with 
regard to the claim. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for a back disability is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


